— Judgment unanimously affirmed. Memorandum: Viewing the evidence in the light most favorable to the People and granting it all reasonable inferences, we conclude that it was sufficient to provide a valid line of reasoning to support defendant’s conviction of offering a false instrument for filing in the first degree (see, People v Bleakley, 69 NY2d 490, 495). (Appeal from Judgment of Oneida County Court, Murad, J. — Offering False Instrument For Filing, 1st Degree.) Present — Callahan, J. P., Boomer, Balio, Lawton and Davis, JJ.